U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio . Molto Building
One Saint Andrew's Plaza
New York, New York 10007

November 20, 2019
BY EMAIL

The Honorable P. Kevin Castel

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007 19 aR § / 8H

Re: United States v. Jessica Guzman, 18 Cr. (PKC)

Dear Judge Castel:

The defendant in the above-referenced case was sentenced on November 14, 2019. The
Clerk’s Office has informed the Government that the criminal information in this case contains a
typographical error. Specifically, the criminal information charges the defendant with
participating in a conspiracy to distribute and possess with intent to distribute controlled
substances, in violation of Title 21, United States Code, Section 846. However, the criminal
information incorrectly cites to Title 21, United States Code, Sections 812 and 841. As a result,
the Clerk’s Office has not yet filed any of the documents in this case. The Government has
discussed this issue with defense counsel, who has consented to the filing of the information and
entry of the judgment, despite the typographical error. As a result, the Government respectfully
requests that the Court enter an order directing the Clerk’s Office to proceed with docketing the
relevant documents in this case.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: __/s/ Andrew Kk. Chan
Andrew K. Chan L
Assistant United States ne ik a py
(212) 637-1072 (iN a, a

nied.
cc: Aaron Goldsmith, Esq. (via email) Application “yj!
So Ordered:

* Hon. P. Kevin 5 U.S.D.J.

Pe!

 
